DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
Previous double patenting rejection is withdrawn in view of the terminal disclaimer filed on 10/04/2021.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Pub. No. 2014/0259079) in view of Dawson et al. (U.S. Pub. No. 2004/0168185).

Regarding claim 1, Hall discloses a method for presentation control of media content, the method comprising:
receiving the media content at a media device (see paragraphs 0016-0017 and fig. 1; a video services receiver 102 that receives signals 104 in any format and generates an appropriate output 106 to generate imagery on a display element 108);
presenting a first presentation area, on a display, wherein the first presentation area presents a video portion of the media content (see paragraph 0017 and fig. 1 primary or main area 114 – considered as first presentation area);
receiving, at the media device, a first user command that initiates a video presentation trick function (see paragraph 0017; initiate and control trick play in association with the primary video content rendered in the main area 114);
presenting a smaller-sized version of the video portion of the media content in the second presentation area (fig. 1 PIP window 112 – considered as second presentation area), in accordance with the video presentation trick function, concurrently 
receiving a second user command that ends an operation of the video presentation trick function, wherein the video portion of the media content being presented in the second presentation area is then presented at its normal speed after the operation of the video presentation trick function ends (see paragraph 0045, figs. 1 and 3; the PIP video content could be manipulated and rendered in the PIP window in accordance with the fast-forward mode, followed by the normal playback mode (i.e., no trick play.  In practice, the secondary video content could be subjected to any number of trick play modes in succession (or, in certain embodiments, in combination) under the control of the user).
However, Hall is silent as to in response to the first user command: presenting a second presentation area on the display.
Dawson et al. discloses in response to the first user command: presenting a second presentation area on the display (see paragraph 0019 and fig. 3; during normal (non-PIP) operation, a user sends a command and a PIP mode is displayed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the trick play technique of Hall to include in response to the 

Regarding claim 2, Hall and Dawson et al. discloses everything claimed as applied above (see claim 1).  Hall discloses wherein the first presentation area continues to present the video portion of the media content at its normal presentation speed and size (see paragraph 0043).

Regarding claim 5, Hall and Dawson et al. discloses everything claimed as applied above (see claim 1).  Hall discloses wherein the video presentation trick function is a first video presentation trick function initiated in response to receiving the first user command, the method further comprising:
receiving a third user command that initiates a second video presentation trick function (see paragraph 0044); and
presenting, in the second presentation area, the smaller-sized version of the video portion of the media content in accordance with the second video presentation trick function (see paragraph 0044).

Regarding claim 6, Hall and Dawson et al. discloses everything claimed as applied above (see claim 1).  Hall discloses receiving a third user command that initiates a video image toggle function, wherein the video portion of the media content presented in accordance with the video presentation trick function is moved from the 
wherein the video portion of the media content is concurrently moved from the first presentation area to presentation of a the smaller-sized version of the video portion of the media content in the second presentation area (see paragraphs 0017, 0024).

Regarding claim 8, Hall and Dawson et al. discloses everything claimed as applied above (see claim 1).  Hall discloses receiving a third user command that selects the second presentation area, moving presentation of the video portion of the media content presented in accordance with the video presentation trick function from the second presentation area to presentation in the first presentation area in response to the third user command (see paragraph 0046 and fig. 3), and
ending presentation of the second presentation area in response to the third user command (see paragraph 0046 and fig. 3).

Regarding claim 9, Hall and Dawson et al. discloses everything claimed as applied above (see claim 1).  Hall discloses wherein receiving the media content that is currently received in the broadcasted media content stream comprises:
processing the received media content (see paragraphs 0016-0017); and
storing the processed media content in a program buffer (see paragraph 0029 and fig. 2 (207)),
wherein presenting the video portion of the media content in the first presentation area comprises (fig. 1):

wherein presenting the video portion of the media content in the first presentation area comprises (fig. 1):
accessing, using a second decoder, the video portion of the media content presented in the second presentation area from the program buffer (see fig. 2 (214B), paragraph 0032-0033).

Regarding claim 10, Hall discloses a media device (see fig. 1; Receiver + DVR (102)), comprising:
a tuner, wherein the tuner is operable to receive a stream of broadcasted media content (see paragraphs 0019, 0028; the video services receiver 102 is shown receiving digital broadcast satellite (DBS) signals 104 from a satellite 120, by way of an antenna 122),
a program buffer (see fig. 2 (storage device – 207)),
wherein the program buffer is operable to store the received media content (see paragraph 0029; memory and/or other storage device 207, which may be suitably configured to store recorded video content in an appropriate database structure),
 wherein the program buffer is further operable to stream out the received media content to a media content presentation system (see paragraph 0031), and
wherein the media content presentation system is operable to present video content portions of the media content on a display and present audio portions of the 
a processor system communicatively coupled to the tuner and the program buffer, wherein the processor system is operable to (see figs. 1 and 2):
generate a first presentation area, wherein the first presentation area presents a first video portion of the media content on the display (see paragraph 0017 and fig. 1 primary or main area 114 – considered as first presentation area); 
receive a first user command that initiates a video presentation trick function (see paragraph 0017; initiate and control trick play in association with the primary video content rendered in the main area 114);
modify the video portion of the media content in accordance with the video presentation trick function (see paragraph 0017; The remote control 110 can be manipulated to open and close the PIP window 112, to move the rendered location of the PIP window 112, to resize or reshape the PIP window 112, to swap the video content rendered in the main area 114 and the PIP window 112, to initiate and control trick play in association with the primary video content rendered in the main area 114); and 
generate a second presentation area; and present the video portion of a smaller-sized version of the media content in the second presentation area in accordance with the video presentation trick function (see paragraph 0017, fig. 1 PIP window 112 – considered as second presentation area.  Paragraph 0041 – first presentation area and second presentation area can present the same video content),

a first decoder that is operable to present the video portion of the media content in the first presentation area (see fig. 2 (214A), paragraph 0032-0033); and
a second decoder that is operable to present the smaller-sized version of the media content in accordance with the video presentation trick function in the second presentation area (see fig. 2 (214B), paragraph 0032-0033).
However, Hall is silent as to in response to the first user command: presenting a second presentation area on the display.
Dawson et al. discloses in response to the first user command: presenting a second presentation area on the display (see paragraph 0019 and fig. 3; during normal (non-PIP) operation, a user sends a command and a PIP mode is displayed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the trick play technique of Hall to include in response to the first user command: presenting a second presentation area on the display as taught by Dawson et al. in order to preserve network bandwidth.


Regarding claim 12, Hall and Dawson et al. discloses everything claimed as applied above (see claim 1).  Hall discloses wherein the video presentation trick function 
wherein the processor system is further operable to receive a second user command that ends an operation of the first video presentation trick function (see paragraphs 0017, 0043); 
wherein the processor system is further operable to receive a third user command that initiates a second video presentation trick function (see paragraphs 0017, 0038, 0044), 
wherein the second decoder then presents the smaller-sized version of the video portion of the media content in accordance with the second video presentation trick function in the second presentation area (see paragraphs 0017, 0038, 0044), and 
wherein the first decoder continues presentation of the video portion of the media content in the first presentation area (see paragraphs 0043, 0045).

Regarding claim 13, Hall and Dawson et al. discloses everything claimed as applied above (see claim 1).  Hall discloses wherein the video presentation trick function is a first video presentation trick function initiated in response to receiving the first user command (see paragraphs 0017, 0043), 
wherein the processor system is further operable to receive a second user command that ends an operation of the first video presentation trick function (see paragraphs 0017, 0043); 

wherein the second decoder then presents the video portion of the media content in accordance with the second video presentation trick function in the first presentation area (see paragraphs 0017, 0024, 0046), and
wherein the first decoder continues presentation of the video portion of the media content in the second presentation area (see paragraph 0046).

Regarding claim 14, Hall and Dawson et al. discloses everything claimed as applied above (see claim 1).  Hall discloses wherein the video presentation trick function is a first video presentation trick function initiated in response to receiving a first user command (see paragraphs 0017, 0043), 
wherein the processor system is further operable to receive a second user command that initiates a video image toggle function (see paragraphs 0017, 0024, 0046), 
wherein the video portion of the media content presented in accordance with the video presentation trick function is moved from the second presentation area to presentation in the first presentation area in response to the second user command (see paragraphs 0017, 0024, 0046), and
wherein the video portion of the media content is concurrently moved from the first presentation area to presentation in the second presentation area in response to the second user command.

Claims 3, 4, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall and Dawson et al. as applied to claim 1 above, and further in view of Yuan et al. (2013/0346865).

Regarding claim 3, Hall and Dawson et al. discloses everything claimed as applied above (see claim 1).  However, Hall and Dawson et al. are silent as to receiving a third user command that pauses presentation of the video portion of the media content in the first presentation area while the second decoder presents the video portion of the media content in accordance with the video presentation trick function in the second presentation area.
Yuan et al. discloses receiving a third user command that pauses presentation of the video portion of the media content in the first presentation area while the second decoder presents the video portion of the media content in accordance with the video presentation trick function in the second presentation area (see paragraph 0038 and Fig. 2A).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the trick play technique of Hall and Dawson et al. to include receiving a third user command that pauses presentation of the video portion of the media content in the first presentation area while the second decoder presents the video portion of the media content in accordance with the video presentation trick function in the second presentation area as taught by Yuan et al. so that currently frozen window 102B does not cause user's vision in clutter.

Regarding claim 4, Hall, Dawson et al. and Yuan et al. discloses everything claimed as applied above (see claim 3).  Yuan et al. discloses muting a first audio portion of the media content previously presented in synchronism with the video portion of the media content presented in the first presentation area in response to the third user command (see paragraphs 0037-0038 and fig. 2A), and
audibly presenting a second audio portion of the media content corresponding to the video content being presented in the second presentation area in response to the third user command (see paragraphs 0037-0038 and fig. 2A).

Regarding claim 7, Hall and Dawson et al. discloses everything claimed as applied above (see claim 1).  However, Hall and Dawson et al. are silent as to receiving a third user command that initiates an audio toggle function, muting a first audio portion of the media content previously presented in synchronism with the video portion of the media content presented in the first presentation area in response to the third user command, and audibly presenting a second audio portion of the media content corresponding to the video content being presented in the second presentation area in response to the third user command.
Yuan et al. discloses receiving a third user command that initiates an audio toggle function (see paragraphs 0037-0038 and fig. 2A),
muting a first audio portion of the media content previously presented in synchronism with the video portion of the media content presented in the 
audibly presenting a second audio portion of the media content corresponding to the video content being presented in the second presentation area in response to the third user command (see paragraphs 0037-0038 and fig. 2A).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the trick play technique of Hall and Dawson et al. to include receiving a third user command that initiates an audio toggle function, muting a first audio portion of the media content previously presented in synchronism with the video portion of the media content presented in the first presentation area in response to the third user command, and audibly presenting a second audio portion of the media content corresponding to the video content being presented in the second presentation area in response to the third user command as taught by Yuan et al. so as to save power and prevent the user from being affected by the audio playback when executing other operations.


Regarding claim 11, Hall and Dawson et al. discloses everything claimed as applied above (see claim 10).  However, Hall and Dawson et al. are silent as to wherein the first decoder is operable to pause presentation of the video portion of the media content in the first presentation area while the second decoder presents the video 
Yuan et al. discloses wherein the first decoder is operable to pause presentation of the video portion of the media content in the first presentation area while the second decoder presents the video portion of the media content in accordance with the video presentation trick function in the second presentation area (see paragraph 0038 and Fig. 2A).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the trick play technique of Hall and Dawson et al. to include wherein the first decoder is operable to pause presentation of the video portion of the media content in the first presentation area while the second decoder presents the video portion of the media content in accordance with the video presentation trick function in the second presentation area as taught by Yuan et al. so that currently frozen window 102B does not cause user's vision in clutter.

Regarding claim 15, Hall and Dawson et al. discloses everything claimed as applied above (see claim 1).  Hall discloses wherein the video presentation trick function is a first video presentation trick function initiated in response to receiving a first user command (see paragraphs 0017, 0043).
However, Hall and Dawson et al. are silent as to wherein the processor system is further operable to receive a second user command that initiates an audio toggle function, wherein a first audio portion of the media content previously presented 
Yuan et al. discloses wherein the processor system is further operable to receive a second user command that initiates an audio toggle function (see paragraphs 0037-0038 and fig. 2A), 
wherein a first audio portion of the media content previously presented in synchronism with the video portion of the media content presented in the first presentation area is muted in response to the second user command (see paragraphs 0037-0038 and fig. 2A), and 
wherein a second audio portion of the media content corresponding to the video content being presented in the second presentation area is audibly presented in response to the second user command (see paragraphs 0037-0038 and fig. 2A).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the trick play technique of Hall and Dawson et al. to include wherein the processor system is further operable to receive a second user command that initiates an audio toggle function, wherein a first audio portion of the media content previously presented in synchronism with the video portion of the media content presented in the first presentation area is muted in response to the second user command, and wherein a second audio portion of the media content corresponding to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        November 9, 2021.